               Case 3:20-mj-70076-MAG Document 49 Filed 05/10/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        )   NO. CR 20-MJ-70028
14                                                    )   NO. CR 20-MJ-70076
             Plaintiff,                               )
15                                                    )   STIPULATION TO CONTINUE HEARING AND
        v.                                            )   EXCLUDE TIME FROM MAY 11, 2021 TO JUNE
16                                                    )   22, 2021; [PROPOSED] ORDER
     MOHAMMED COLIN NURU,                             )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           In light of the COVID-19 pandemic, the complexity of the case, the time available for
21 indictment, the above-referenced matters were previously continued and time excluded to May 11, 2021.

22 Considering ongoing limitations on in-person meetings and court appearances, the parties now request

23 that the matters be continued to June 22, 2021.

24           It is further stipulated by and between counsel for the United States and counsel for defendant
25 Mohammed Nuru, that time be excluded under the Speedy Trial Act from May 11, 2021 through June

26 22, 2021. Defendant Nuru waives the time for a preliminary hearing on each Complaint under Rule 5.1

27 of the Federal Rules of Criminal Procedure through June 22, 2021. Pursuant to stipulation, the Court

28 previously excluded time under the Speedy Trial Act through and including May 11, 2021, in light of

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70076-MAG Document 49 Filed 05/10/21 Page 2 of 4




 1 the complexity of the cases – which the government represents involves more than 1,500 recorded calls

 2 or conversations and thousands of pages of documents – the time available for indictment, and for

 3 effective preparation of counsel.

 4          For the same reasons, including the time available for indictment during the current pandemic,

 5 the parties stipulate and agree that excluding time from May 11, 2021 through June 22, 2021, in both

 6 matters, will allow for the effective preparation of counsel and is appropriate based on the complexity of

 7 the cases and the amount of time necessary to return and file an indictment under the circumstances

 8 within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

 9 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir.

10 2008) (“the STA makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to

11 the pre-indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and

12 (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity,

13 with multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect

14 the preparation and return of an indictment within thirty days… In the case at bar, efficiency and

15 economy were definitely served by the sixty day extension.”).

16           The parties further stipulate and agree that the ends of justice served by excluding the time from

17 May 11, 2021 through June 22, 2021, from computation under the Speedy Trial Act outweigh the best

18 interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

19          SO STIPULATED.

20

21 DATED: May 10, 2021                                           /s/
                                                          SCOTT D. JOINER
22                                                        Assistant United States Attorney
23

24 DATED: May 10, 2021                                          /s/
25                                                        ISMAIL RAMSEY
                                                          RAMSEY & EHRLICH, LLP
26                                                        Counsel for Defendant Mohammed Nuru

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70076-MAG Document 49 Filed 05/10/21 Page 3 of 4




 1                                           [PROPOSED] ORDER

 2          Pursuant to stipulation, the appearance currently set for May 11, 2021 is HEREBY

 3 CONTINUED to June 22, 2021.

 4          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 5 Court finds that failing to exclude the time from May 11, 2021 through June 22, 2021, would

 6 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 7 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 8 Court also finds that excluding the time from May 11, 2021 through June 22, 2021, is appropriate in

 9 light of the complexity of the case, which the government represents involves more than 1,500 recorded

10 calls or conversations and thousands of pages of documents, and the amount of time necessary to return

11 and file an indictment under the circumstances, including the current pandemic and shelter-in- place

12 orders, within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

13 3161(h)(7)(B)(iii); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA

14 makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to the pre-

15 indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and (e)).”);

16 United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity, with

17 multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect the

18 preparation and return of an indictment within thirty days… In the case at bar, efficiency and economy

19 were definitely served by the sixty day extension.”).

20           The Court further finds that the ends of justice served by excluding the time from May 11, 2021

21 through June 22, 2021, from computation under the Speedy Trial Act outweigh the best interests of the

22 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

23 HEREBY ORDERED that the time from May 11, 2021 through June 22, 2021, shall be excluded from

24 computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

25 The Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of the Federal

26 / /

27 / /

28 / /

     [PROPOSED] ORDER EXCLUDING TIME
     CR 20-MJ-70028; CR 20-MJ-70076
             Case 3:20-mj-70076-MAG Document 49 Filed 05/10/21 Page 4 of 4




 1 Rules of Criminal Procedure and the time within which to conduct a preliminary hearing is waived with

 2 the consent of the Defendant through June 22, 2021.

 3         IT IS SO ORDERED.

 4

 5 DATED: ___________________                                ___________________________
                                                             HON. THOMAS S. HIXSON
 6                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     CR 20-MJ-70028; CR 20-MJ-70076
